Citation Nr: 0321073	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  01-07 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for peripheral neuropathy.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran had active service from February 1966 to 
September 1980.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1999 rating decision by the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for peripheral neuropathy.  In a January 2002 
decision, service connection was granted for diabetes 
mellitus.  The veteran did not appeal that decision.  


FINDINGS OF FACT

1.  The veteran is presumed to have been exposed to Agent 
Orange during his Vietnam service; also, it is consistent 
with his duties as a test pilot that he was exposed to jet 
fuel during service.

2.  Peripheral neuropathy is attributable to herbicide 
exposure and jet fuel exposure.


CONCLUSION OF LAW

Peripheral neuropathy was incurred in service.  38 U.S.C.A. § 
1110 (West. 2002); 38 C.F.R. § 3.303 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

However, any deficiencies that may be present are non-
prejudicial since the veteran's claim has been granted.  

Background

The Board notes that it is presumed, as set forth further 
below, that the veteran was exposed to Agent Orange during 
service in Vietnam.  In addition, service connection is in 
effect for diabetes mellitus.  

The veteran served in Vietnam.  He was a test pilot.  There 
is no evidence reflecting complaints, treatment or a 
diagnosis of peripheral neuropathy during active duty.  
Following the veteran's separation from service in September 
1980, the veteran began treatment with private physicians for 
peripheral neuropathy many years later.  He was initially 
diagnosed as having peripheral neuropathy in September 1991.  
Arthur W. Austin, M.D., indicated in his September 1991 
report that he thought that the peripheral neuropathy was 
very likely related to the veteran's glucose intolerance 
although it could be related to other problems such as 
hypothyroidism and B-12 deficiency.  The veteran continued to 
be treated by Dr. Austin and by Joshua W. Goldman, M.D., P.A.  
The veteran reported to his physicians that he had exposure 
to JP-4 engine fuel and Agent Orange during service.  This 
history is considered to be based in fact.  Agent Orange 
exposure is presumed due to the veteran's service in Vietnam 
and the fuel exposure is consistent with the veteran's duties 
as a test pilot.  

In a February 1993 letter, Dr. Goldman stated that the 
veteran had peripheral neuropathy.  He appeared to indicate a 
possible connection to spinal stenosis.  In July 1993, Dr. 
Goldman further opined that the veteran's peripheral 
neuropathy was not related to diabetes mellitus, but appeared 
to be a toxic neuropathy.  

In August 1994, Dr. Austin opined that the veteran's 
peripheral neuropathy was related to exposure to toxins 
during service and was also being affected by his diabetes 
mellitus.  In a June 1996 letter, Dr. Austin stated that the 
veteran's peripheral neuropathy was most likely multi-
factorial, i. e., related to both toxic exposures from JP-4 
engine fuel and Agent Orange as well as from diabetes 
mellitus.  In July 1996, he reiterated this opinion.  In a 
July 2000 letter, Dr. Austin stated that it was his opinion 
that the veteran's peripheral neuropathy was secondary to 
toxic exposure and very likely to his exposure to Agent 
Orange since his symptomatology began developing soon after 
his exposure.  In addition, he stated that the veteran's 
diabetes mellitus might also be related to his toxic 
exposure.  

In July 2001, the veteran was afforded a VA examination.  At 
that time, the veteran reported that he initially had 
symptoms of peripheral neuropathy in 1969.  The examiner 
opined that current peripheral neuropathy was very unlikely 
related to diabetic neuropathy and it was most likely related 
to environmental toxic exposures.  The examiner noted that 
the symptoms, by the veteran's admission, were present in 
1969, which was many years prior to the diagnosis of diabetes 
mellitus.  However, the examiner further indicated that 
currently, the peripheral neuropathy was worsened by the 
diabetes mellitus.  



Analysis

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era is 
presumed to have been exposed during such service to certain 
herbicide agents (e.g., Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  If a veteran 
was exposed to an herbicide agent during active military 
service, the following diseases will be presumed to have been 
incurred in service if manifest to a compensable degree 
within specified periods, even if there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non- Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (for purposes of this section, the term 
acute and subacute peripheral neuropathy means transient 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers, soft-tissue sarcomas, and diabetes.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Service incurrence for an organic disease of the nervous 
system will be presumed if manifest to a compensable level 
within one year of the veteran's separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 
6 Vet App. 465 (1994).  In addition, a claim for secondary 
service connection generally requires competent evidence of a 
causal relationship between the service-connected disability 
and the nonservice-connected disability.  Jones (Wayne L.) v. 
Brown, 7 Vet. App. 134 (1994).  In addition, service 
connection may also be granted for disability which has been 
aggravated by a service-connection disease or injury.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

As previously indicated, a review of the veteran's service 
records shows that he served in Vietnam; as such, his 
exposure to herbicides will be presumed since there is no 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  In addition, 
since he was a test pilot, it is consistent with his history 
that he was exposed to jet fuel.  

There is no evidence reflecting complaints, treatment or a 
diagnosis of peripheral neuropathy during active duty.  
Further, there is absolutely no evidence of a diagnosis of 
acute or subacute peripheral neuropathy or any other evidence 
of transient neuropathy, within weeks or months of his 
presumed exposure to herbicides.  There is no evidence of 
peripheral neuropathy within one year of his service 
discharge.  The first evidence of peripheral neuropathy is in 
the early 1990's, which occurred many years after his 
separation from active duty.  

In this case, the veteran is presumed to have been exposed to 
Agent Orange and the Board also accepts that he was exposed 
to jet fuel during service.  The veteran currently has 
peripheral neuropathy.  The record reflects that Drs. 
Goldman, Austin, and a VA examiner have indicated that the 
veteran's peripheral neuropathy is due to toxin exposure 
during service, that is, due to Agent Orange exposure and/or 
jet fuel exposure.  This evidence is sufficient to establish 
a nexus between the veteran's current disability and service.  
The physicians' opinions are conflicting regarding whether 
the veteran's peripheral neuropathy is related to his 
diabetes mellitus or worsened by his diabetes mellitus.  

In view of the accepted exposure to Agent Orange and jet fuel 
during service, the competent evidence of a current diagnosis 
of peripheral neuropathy, and the three medical opinions, all 
competent, which state that the veteran's current peripheral 
neuropathy is due to multiple toxin exposure during service, 
the Board finds that direct service connection is in order.  

For the reasons stated above, the Board finds that the 
evidence supports the veteran's claim for service connection 
for peripheral neuropathy.  In reaching this determination, 
the Board notes that service connection is granted on a 
direct basis rather than a presumptive basis.


ORDER

Service connection for peripheral neuropathy is granted. 


	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

